             Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 1 of 8




                                                           THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10   UNITED STATES OF AMERICA,
                                                          No. CR18-092RAJ
11                                  Plaintiff,
                                                          DEFENDANTS’ MOTION FOR PUBLIC
12          v.                                            TRIAL PURSUANT TO DEFENDANTS’
                                                          SIXTH AMENDMENT RIGHTS
13   BERNARD ROSS HANSEN and DIANE
     RENEE ERDMANN,                                       NOTE ON MOTION CALENDAR: June 11,
14                                                        2021
                                    Defendants.
15

16

17     “In all criminal prosecutions, the accused shall enjoy the right to a . . . public trial . . . .”

18                                         U.S. Const. amend. VI.
19                                       I. INTRODUCTION
20          The Sixth Amendment expressly guarantees defendants the right to a public trial. The
21   fundamental requirement of a public trial, according to U.S. Supreme Court precedent, is that
22   “members of the public and the press” have the opportunity “to attend the trial and to report
23
     what they have observed.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 610 (1978). This
24
     “is for the benefit of the accused,” the Supreme Court has explained, “that the public may see

     he is fairly dealt with and not unjustly condemned, and that the presence of interested spectators



      DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 1                                            LAW OFFICES
                                                                                      CALFO EAKES LLP
      No. CR18-092RAJ                                                          1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 2 of 8




 1   may keep his triers keenly alive to a sense of their responsibility and to the importance of their
 2   functions.” Waller v. Georgia, 467 U.S. 39, 46 (1984).
 3             In this case, the Court has, over the objections of both defendants, set trial for July 6,
 4   2021, and has declared that the courtroom will not be open to the public. Only an audio feed
 5   will be available for the public to follow the trial. That falls short of the Sixth Amendment’s
 6
     requirement of a public trial—that is, a trial in which “members of the public and the press”
 7
     have the opportunity “to attend the trial and to report what they have observed.” This Court
 8
     should therefore either open the courtroom to members of the public or otherwise move this
 9
     trial to a date on which Mr. Hansen and Ms. Erdmann can be given a public trial within the
10
     meaning of the Sixth Amendment.
11
                                     II. RELEVANT BACKGROUND
12
               Hanging in the balance of the trial in this case are the remaining years of Ross Hansen’s
13
     and Diane Erdmann’s lives. The government has accused each of them of ten counts of mail
14
     fraud and ten counts of wire fraud. Each count carries a possible sentence of up to 20 years in
15
     prison.
16

17             This case has already attracted substantial public interest and press coverage. Multiple

18   newspapers have reported on the case. See, e.g., “$13M in Gold and Precious Metals has

19   Allegedly Vanished from an Auburn Mint,” Puget Sound Business Journal, May 26, 2017

20   (available at https://www.bizjournals.com/seattle/news/2017/05/26/13m-in-gold-and-precious-

21   metals-has-allegedly.html); “Operators of South Sound Precious-Metals Firm Indicted in

22   Alleged      $25M     Ponzi   Scheme,”     Seattle   Times,    April   16,     2018        (available           at
23   https://www.seattletimes.com/business/operators-of-south-sound-precious-metals-firm-
24   indicted-in-alleged-25m-ponzi-scheme/).         And online media has also closely covered

     developments in this case. See, e.g., http://about.ag/NWTMint.htm (covering case from before

     the indictment through the present).

      DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 2                                            LAW OFFICES
                                                                                      CALFO EAKES LLP
      No. CR18-092RAJ                                                          1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 3 of 8




 1          On May 12, 2021, the Court held a status conference, during which the defendants orally
 2   requested a continuance of trial due to the ongoing impacts of the COVID-19 pandemic upon
 3   trial preparation and procedures. In particular, the defendants expressed concern that the
 4   COVID-19-related restrictions, including remote jury selection and facial coverings or masks
 5   impinged on the defendants’ constitutional rights to a fair and public trial. The defendants
 6
     expressed to the Court that they were willing to waive their rights to a speedy trial to ensure
 7
     they receive a fair and public trial without COVID-19-related restrictions. The Court denied
 8
     the defendants’ motion and instructed parties that trial would go forward on July 6, 2021. As a
 9
     part of that ruling, the Court informed the parties “[t]he public will not be permitted in the
10
     courtroom during trial, but will be provided audio access.” Dkt. 253.
11
            On May 20, 2021, Judge Jones’ Courtroom Deputy emailed parties additional details
12
     regarding trial procedures, which stated “[t]here will be three cameras in the courtroom, which
13
     will stream the proceedings to those participants not in the courtroom. The stream will not be
14
     provided to the public, but only to counsel not in the courtroom, litigation support staff, etc.
15
     The public will not be permitted in the courtroom, but will be provided access to the audio of
16

17   the proceedings.” Declaration of Angelo J. Calfo, Ex. 1.

18                                         III. ARGUMENT

19          The Sixth Amendment guarantees a criminal defendant a “public trial.” U.S. Const.

20   amend. VI. At a minimum, this requires “the opportunity of members of the public and the

21   press to attend the trial and to report what they have observed.” Nixon, 435 U.S. at 610. In

22   other words, the “court must be open to those who wish to come, sit in the available seats,
23   conduct themselves with decorum, and observe the trial process.” United States v. Shryock,
24   342 F.3d 948, 974 (9th Cir. 2003) (quoting Estes v. Texas, 381 U.S. 532, 588–89 (1965) (Harlan,

     J., concurring)).



      DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 3                                        LAW OFFICES
                                                                                  CALFO EAKES LLP
      No. CR18-092RAJ                                                      1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                         TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 4 of 8




 1            This right, which exists “for the benefit of the accused,” Waller, 467 U.S. at 46, protects
 2   the integrity of court proceedings in several ways. For one, “the presence of interested
 3   spectators may keep [defendants’] triers keenly alive to a sense of their responsibility and to the
 4   importance of their functions.” Id. Also, the ability of the public to observe the proceedings
 5   “is an effective restraint on possible abuse of judicial power” because it ensures “that every
 6
     criminal trial is subject to contemporaneous review in the forum of public opinion.” Gannett
 7
     Co. v. DePasquale, 443 U.S. 368, 380 (1979). And, perhaps most importantly, the public trial
 8
     right “encourages witnesses to come forward and discourages perjury.” Waller, 467 U.S. at 46.
 9
     These protections are so fundamental that the denial of a public trial is never “harmless error”—
10
     it is a “structural” error that automatically entitles the defendant to a new trial. See Neder v.
11
     United States, 527 U.S. 1, 8 (1999).
12

13   A.       The total closure of the courtroom is neither essential to an overriding interest
              nor narrowly tailored to serve that interest.
14
              Given the importance of the Sixth Amendment’s public-trial guarantee, the Supreme
15
     Court has held that any decision to close the courtroom to the public must be justified by a strict
16
     standard of scrutiny: “The presumption of openness may be overcome only by an overriding
17
     interest based on findings that closure is essential to preserve higher values and is narrowly
18
     tailored to serve that interest.” 1 Waller, 467 U.S. at 45 (quoting Press-Enter. Co. v. Superior
19
     Court of Cal., Riverside Cnty., 464 U.S. 501, 510 (1984)). Under that standard, the “overriding
20
     interest” must be “articulated along with findings specific enough that a reviewing court can
21
     determine whether the closure order was properly entered.” Id. Specifically, each of these four
22
     factors must be met: 1) the party seeking to close the hearing must advance an overriding
23

24   1
       The defendants believe that the Court’s plan, as provided, constitutes a total closure of the courtroom
     to the public, as would any plan in which members of the public cannot physically be in the courtroom.
     See, e.g., Judd v. Haley, 250 F.3d 1308, 1315 (11th Cir. 2001) (distinguishing between a partial closure,
     where family members and limited press presence are permitted, and a total closure, where all spectators
     are excluded).

         DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 4                                            LAW OFFICES
                                                                                         CALFO EAKES LLP
         No. CR18-092RAJ                                                          1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 5 of 8




 1   interest that is likely to be prejudiced, 2) the closure must be no broader than necessary to protect
 2   that interest, 3) the Court must consider reasonable alternatives to closing the proceeding, and
 3   4) the Court must make findings adequate to support the closure. Id. at 48.
 4          Those factors are not satisfied here. Not only has the Court not made any findings on
 5   the record to support a closure, but the Court has also failed consider the reasonable alternative
 6
     of continuing the trial until a time when the defendants can be granted the public trial they are
 7
     entitled to under the Sixth Amendment. The defendants have both indicated they are willing to
 8
     sign speedy trial waivers until such a date that the Court deems it can grant them a public trial.
 9
            The closure here is also far broader than necessary to protect any overriding interest in
10
     closing the courtroom. For example, by providing only audio but not streaming video to the
11
     public, the Court is going beyond even the protocols set forth on the website for the district in
12
     which this Court sits, which specifically say that members of the “public who wish to view a
13
     criminal proceeding or trial will be directed to the Court’s website to access video streaming of
14
     those proceedings.” See https://www.wawd.uscourts.gov/node/614.
15

16   B.     Members of the public must have access to the courtroom to ensure the
            defendants receive the safeguards of the public trial guarantee.
17
            Even if the Court were to revise its protocols and allow video streaming but otherwise
18
     prevent spectators from physically accessing the courtroom, the Court would still need to make
19

20   findings that cannot be made here. Any closure the courtroom—even a partial closure—

21   requires the Court to “look to the particular circumstances to see if the defendant still received

22   the safeguards of the public trial guarantee.” United States v. Sherlock, 962 F.2d 1349, 1357

23   (9th Cir. 1989).

24          Here, for the defendants to “receive[] the safeguards of the public trial guarantee,” the

     Court would need, at a minimum, to allow members of the press and public to have physical

     access to the courtroom. That, after all, has long been the fundamental core of the right. See

      DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 5                                            LAW OFFICES
                                                                                      CALFO EAKES LLP
      No. CR18-092RAJ                                                          1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 6 of 8




 1   Nixon, 435 U.S. at 610. And for good reason. One of the protections of the public trial right is
 2   to ensure that triers are “keenly alive . . . to the importance of their functions.” Waller, 467 U.S.
 3   at 46. Jurors, for example, are more “keenly alive . . . to the importance of their functions”
 4   when they know that at any moment a spectator might look over to the jury box and catch them
 5   nodding off, staring into the distance, or doodling on their notepad. The physical presence of
 6
     spectators likewise keeps counsel for both the government and the defense keenly aware of the
 7
     possibility that a muttered remark or inappropriate gesture will be seen or heard, when a
 8
     microphone or camera might otherwise miss it.
 9
             Similarly, the physical presence of the public also helps ensure that the “criminal trial is
10
     subject to contemporaneous review in the forum of public opinion.” Gannett, 443 U.S. at 380.
11
     Spectators, for instance, may see or hear how witnesses comport themselves when the cameras
12
     are not rolling.
13
             The physical presence of the public also “encourages witnesses to come forward and
14
     discourages perjury.” Waller, 467 U.S. at 46. In the context of the Confrontation Clause, the
15
     Supreme Court has recognized the protective power of having to physically testify, face-to-face,
16

17   in front of the accused, explaining that “[i]t is always more difficult to tell a lie about a person

18   ‘to his face’ than ‘behind his back.’” Coy v. Iowa, 487 U.S. 1012, 1019 (1988). The same goes

19   for testifying before the public. It is far easier for witnesses to lie to a room of empty benches

20   than to a public courtroom in which any members of the press, the defendants’ friends and

21   family, and other members of the community may come in, sit down, and watch.

22

23

24




      DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 6                                            LAW OFFICES
                                                                                      CALFO EAKES LLP
      No. CR18-092RAJ                                                          1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 7 of 8




 1                                        IV. CONCLUSION
 2          The core of the Sixth Amendment right to a public trial is the guarantee that members
 3   of the public can observe courtroom proceedings. The Court’s current protocols for the July
 4   trial deny the defendants that right, without the findings needed to meet the strict standard for
 5   closing a courtroom to the public. The defendants therefore respectfully request the Court either
 6
     open the courtroom to members of the public or otherwise move this trial to a date on which
 7
     Mr. Hansen and Ms. Erdmann can be given a public trial within the meaning of the Sixth
 8
     Amendment.
 9

10          DATED this 3rd day of June, 2021.

11                                                 CALFO EAKES LLP
12
                                                   By: s/Angelo J. Calfo
13                                                 Angelo J. Calfo, WSBA # 27079
                                                   Patty Eakes, WSBA # 18888
14                                                 Anna F. Cavnar, WSBA # 54413
                                                   Henry C. Phillips, WSBA # 55152
15                                                 1301 Second Avenue, Suite 2800
16                                                 Seattle, WA 98101
                                                   Telephone: (206) 407-2200
17                                                 Fax: (206) 407-2224
                                                   angeloc@calfoeakes.com
18                                                 pattye@calfoeakes.com
                                                   annac@calfoeakes.com
19                                                 henryp@calfoeakes.com
20                                                 Attorneys for Defendant Bernard Ross Hansen

21                                                 CORR CRONIN LLP

22                                                 Steven W. Fogg, WSBA # 23528
                                                   Benjamin C. Byers, WSBA # 52299
23                                                 1001 Fourth Avenue, Suite 3900
24                                                 Seattle, Washington 98154
                                                   (206) 625-8600 Phone
                                                   (206) 625-0900 Fax
                                                   sfogg@corrcronin.com
                                                   bbyers@corrcronin.com

      DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 7                                         LAW OFFICES
                                                                                   CALFO EAKES LLP
      No. CR18-092RAJ                                                       1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
          Case 2:18-cr-00092-RAJ Document 260 Filed 06/03/21 Page 8 of 8




                                          AOKI LAW PLLC
 1

 2                                        Russell M. Aoki, WSBA # 15717
                                          1200 Fifth Avenue, Suite 750
 3                                        Seattle, Washington 98101
                                          (206) 624-1900 Phone
 4                                        (206) 442-4396
                                          russ@aokilaw.com
 5

 6                                        Attorneys for Defendant
                                          Diane Renee Erdmann
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




     DEFENDANTS’ MOTION FOR PUBLIC TRIAL – 8                               LAW OFFICES
                                                                        CALFO EAKES LLP
     No. CR18-092RAJ                                             1301 SECOND AVENUE, SUITE 2800
                                                                 SEATTLE, WASHINGTON 98101-3808
                                                               TEL (206) 407-2200 FAX (206) 407-2224
